Title: Notes on Travel Distances Between Monticello and Washington, 2 October 1808
From: Jefferson, Thomas
To: 


                  Sep. 28—Oct. 2. 1808.
                  
                     
                        
                        Monticello
                        
                        
                        
                     
                     
                        
                        Mill
                        2.62
                        
                        
                     
                     
                        *
                        Beck’s fork
                        2.18
                        
                        
                     
                     
                        
                        Gordon’s
                        14.43
                        
                        
                     
                     
                        *
                        Montpelier road
                        4.99
                        
                        
                     
                     
                        
                        Montpelier 
                        
                           3.78
                        
                        28.
                        
                     
                     
                        
                        public road
                        2.11
                        
                        
                     
                     
                        
                        Orange C.H.
                        1.97
                        
                        
                     
                     
                        
                        Stevensbg
                        21.40
                        
                        
                     
                     
                        
                        Strode’s
                        5.25
                        
                        
                     
                     
                        
                        Herring’s
                        .24
                        
                        
                     
                     
                        
                        Norman’s ford
                        4.26
                        †
                        
                     
                     
                        
                        Elk run church
                        9.99
                        
                        
                     
                     
                        
                        Slate run church
                        14.49
                        
                        
                     
                     
                        
                        Brown’s
                        4.56
                        
                        
                     
                     
                        
                        Songster’s road
                        2.65
                        
                        
                     
                     
                        
                        Bull run
                        4.39
                        
                        
                     
                     
                        
                        Centerville
                        3.09
                        
                        
                     
                     
                        
                        Fairfax C.H.
                        8.40
                        ‡
                        
                     
                     
                        
                        Thomas’s x roads
                        9.42
                        
                        
                     
                     
                        
                        George town ferry
                        5.56
                        
                        
                     
                  
                  
                  
                     
                     
                  * these correct former errors
                  † this included from Herring’s house to his shed x2
                  ‡ this included a thousand meanders round the mudholes
               